DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 8-14 and newly added claims 23-29 in the reply filed on 7/26/2021 is acknowledged.
Claim Objections
Claim 8 is objected to because of the following informalities:  in line 18, “the series of values” should read --the series of valves--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the machine" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 9-14 and 23-29 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 8
Claim 8 recites the limitation "the series of pumps" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claims 9-14 and 23-29 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 8.
Claim 8 recites the limitation "the series of values" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Claims 9-14 and 23-29 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11, 13, 14, 27, 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (U.S. Patent Pub. No. 2006/0272360).
Regarding claim 8, Hsu et al. discloses a system designed to produce and then dispense cleaning products (title; abstract), the machine comprising:
an ingress interface through which water can be obtained (figure 1, reference #2 and 4; figure 5, tap inlet; [0005]);
an egress interface through which cleaning product can be discharged (figure 3, reference #12 and 14; figure 5, tap outlet);

a series of dispensing elements that, when activated, controllably dispense the ingredients from the series of reservoirs (figure 3, reference #32, 52 and 62; figure 5, reference #501, 502, 503; figure 9, reference #210; [0043]; [0047]);
a mixing chamber that is fluidly connected to the ingress interface, the egress interface, and the series of pumps (figure 3, reference #10 and 20 (water inlet/ingress 2/4 and pumped ingredients all come in contact in tubes 10/20 where mixing occurs by fluid flow); figure 5, intermediate chamber, not labeled, where valves 501-504 enter into; figure 9, reference #230; [0049]; [0055] intermediate chamber); and
a processor (figure 2, reference #5; [0046]-[0049]) configured to:
receive input indicative of an instruction to produce a cleaning product (figure 2, panel display; [0046]-[0049]),
retrieve a formula associated with the cleaning product from a memory ([0046]-[0049]), and
cause the cleaning product to be produced in accordance with the formula by permitting water to flow through the ingress interface into the mixing chamber, and driving the series of values such that appropriate amounts of at least some of the ingredients are dispensed into the mixing chamber (figure 2; figure 3, reference #31; [[0046]-[0049]).
Regarding claim 9, Hsu et al. discloses wherein the memory is accessible to the processor via a network (figure 2, reference #5; [0010]; [0046]).
Regarding claim 10, Hsu et al. discloses wherein the ingredients are capable to include dyes, perfumes, optical brightening agents, bleaching agents, surfactants, chelating agents, enzymes, polymers, solvents, or any combination thereof (figure 3, reference #40; figure 5, containers 1, 2, 3; [0033]; [0049]; [0095]-[0096]).  It is noted that “Expressions relating the apparatus to contents thereof 
Regarding claim 11, Hsu et al. discloses wherein the processor is further capable to cause the cleaning product to be discharged through the egress interface responsive to a determination that input has been received indicating a container is positioned adjacent to the egress interface ([0035] (processor capable to cause various product discharge based on type of washing machine that is connected, meaning processor received an indication that the washing machine (container) is connected); [0087]-[0088] (controller capable to detect flow of water into washing machine container)).  Regarding limitations recited in claim 11 which are directed to a manner of operating disclosed processor, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no positive limitation of “a determination” or any sensor that indicates a container, nor even a container.
Regarding claim 13, Hsu et al. discloses a user interface through which an individual is capable to provide the input (figure 2, panel display).
Regarding claim 14, Hsu et al. discloses a communication module able to establish a wireless communication channel with a computer program executing on an electronic device associated with an individual (figure 2, reference #5; [0010]; [0046] (although described as being wired, a processor with computer program is able to be wireless)),
wherein the input is provided by the individual through a computer program executing on the electronic device ([0010]; [0046]-[0048]).
Regarding claim 27, Hsu et al. discloses a sensor that is in direct contact with the water that flows through the ingress interface into the mixer ([0088]),
wherein the sensor is capable to generate at least one measurement of a characteristic of the water ([0088]).
Regarding claim 28, Hsu et al. discloses wherein the formula is retrieved from amongst multiple formulas in the memory based on the at least one measurement ([0088]).
Regarding claim 29, Hsu et al. discloses wherein the characteristic is temperature, turbidity, conductivity, pH, total suspended solids, bacteria level, dissolved oxygen level, nutrient level, or toxic substance level ([0088]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Witchell et al. (U.S. Patent No. 8,977,389).
Regarding claim 12, Hsu et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose a sensor configured to detect whether the container is positioned adjacent the egress interface.
Witchell et al. teaches another dispensing device (title).  The reference teaches a sensor located proximate to the egress interface that is configured to detect whether the container is positioned adjacent to the egress interface (reference #15; column 10, lines 42-48; column 27, lines 10-19).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the sensor of Witchell et al. on the apparatus of Hsu et al..  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach dispensing devices.  One of ordinary skill in the art would be motivated to provide a sensor to detect a container positioned at the egress because this facilitates reduction of both accidents and product waste (Witchell et al. column 27, lines 10-19).
Regarding claims 23 and 24, Hsu et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose a printer and communication module in wireless communication with the printer.
Witchell et al. teaches another dispensing device (title).  The reference teaches a printer configured to output a label for the product that specifies the at least some of the ingredients (column 53, lines 52-57) and a communication module able to establish a wireless communication channel with a printer (column 53, lines 52-57); wherein the processor is further configured to: forward information regarding the at least some of the ingredients to the communication module for transmission to the printer, so as to cause the printer to output a label for the cleaning product (column 53, lines 52-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the printer and communication module of Witchell et al. on the apparatus of Hsu et al..  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both .
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Guzzi et al. (U.S. Patent Pub. No. 2001/0049846).
Regarding claims 25 and 26, Hsu et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the processor is further configured to: receive second input indicative of a geographical location specified by an individual for whom the cleaning product is to be produced, accessing a water quality report that is associated with the geographical location, and parsing the water quality report to discover a characteristic of the water; and wherein the formula is retrieved from amongst multiple formulas in the memory based on the characteristic.
Guzzi et al. teaches another laundry washing machine with design inputs ([0010]).  The reference teaches disclose wherein the processor is further configured to: receive second input indicative of a geographical location specified by an individual for whom the cleaning product is to be produced, accessing a water quality report that is associated with the geographical location, and parsing the water quality report to discover a characteristic of the water; ([0051]) and wherein the formula is retrieved from amongst multiple formulas in the memory based on the characteristic ([0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the geographical input of the water characteristic and retrieve the formula based on the water characteristic of Guzzi et al. on the apparatus of Hsu et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach laundry washing machines with design inputs.  One of ordinary skill in the art would be motivated to provide the geographical input and water characteristic formula because the pH and hardness of water utilized in washing machines can greatly affect the performance of the laundry composition when laundering .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774